Case 6:20-cv-02373-JA-LRH Document 17 Filed 02/05/21 Page 1 of 5 PagelD 207

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

LUIS CANDELARIO,
Plaintiff,

Vv. Case No. 6:20-cv-2373-JA-LRH
USAA CASUALTY INSURANCE

COMPANY,
Defendant.

 

ORDER

This case is before the Court on Plaintiff Luis Candelario’s Motion for
Remand (Doc. 14).1 Because the jurisdictional requirements are not satisfied,
Candelario’s motion must be granted.

I. Background

Candelario filed this action in state court against his insurance company,
Defendant USAA Casualty Insurance Company. (Compl., Doc. 1-1 at 2).
Candelario sought redress related to an auto accident allegedly caused by the
negligence of an uninsured/underinsured driver. (Id. at 3). At the time of the
accident, Candelario was insured under an automobile policy issued by USAA
with underinsured motorist coverage. (Id. at 4). However, he alleged in his

complaint that USAA “unjustifiably refused to honor its contractual obligations

 

1 Defendant USAA Casualty Insurance Company filed a Response in
Opposition to Plaintiffs Motion to Remand (Doce. 15).

 

 
 

Case 6:20-cv-02373-JA-LRH Document17 Filed 02/05/21 Page 2 of 5 PagelD 208

by denying coverage... and failing to pay the uninsured/underinsured motorist
benefits owed to [him].” ([d.). He further sought to hold USAA liable for
violations of § 624.155, Florida Statutes, for failing to settle the claim in good
faith. (id. at 5).

USAA timely removed the action to this Court based on diversity
jurisdiction under 28 U.S.C. § 1832. (Notice of Removal, Doc. 1). Candelario
then filed his motion to remand, contesting diversity jurisdiction. He does not
dispute that the parties are of diverse citizenship. Instead, he asserts that
USAA has not met its burden of proving that the amount in controversy exceeds
$75,000, as required for this Court to have subject-matter jurisdiction over this
case.

II. Discussion

A defendant may remove an action from state court to federal court if the
federal court has original jurisdiction over the case, 28 U.S.C. § 1441(a), such as
under the court’s § 1332 diversity jurisdiction. Section 1332 provides that “[t]he
district courts shall have original jurisdiction of all civil actions where the
matter in controversy exceeds the sum or value of $75,000 . . . and is between
citizens of different States....” 28 U.S.C. § 13832(a). The party seeking removal
bears the burden of establishing by a preponderance of the evidence that
jurisdiction exists. Friedman v. New York Life Ins. Co., 410 F.3d 1350, 1353

(11th Cir. 2005).

 
Case 6:20-cv-02373-JA-LRH Document17 Filed 02/05/21 Page 3 of 5 PagelD 209

Here, Candelario’s initial pleading in state court merely stated that his
damages exceed the jurisdictional threshold for that court—$30,000. (Doc. 1-1
at 2). USAA’s notice of removal asserts that the actual amount in controversy
exceeds $75,000 based on Candelario’s pre-suit demand letter and Civil Remedy
Notice. But the Court concludes that these documents do not establish that the
requisite amount in controversy is met.

The pre-suit demand letter put forth by USAA describes Candelario’s
injuries to his back and neck, as well as past medical tests and treatments
costing $12,968.73.2 (Doc. 1-5 at 3-4). Although the letter asserts that
Candelario has reached “maximum medical improvement,” (id. at 3), it also
asserts that he will likely require future medical treatment to “mitigate his
injuries,” (id. at 4). The letter does not provide estimated costs or a description
of the potential future medical treatments. It also does not mention lost wages
or other economic damages. But the letter goes on to state that, if USAA does
not agree to settle the claims, Candelario will seek over $2,000,000 in non-
economic damages for past and future pain and suffering. And in the next
section, the letter offers to settle the claim for $50,000—the amount of

Candelario’s policy limits.

 

2 USAA’s response to the motion contends that the pre-suit demand letter listed
$46,888.73 in past medical expenses. (Doc. 15 at 4). USAA is incorrect. It appears
USAA erroneously added the $12,968.73 past medical expenses and the $33,920
estimated past pain and suffering.

 

 
Case 6:20-cv-02373-JA-LRH Document17 Filed 02/05/21 Page 4 of 5 PagelD 210

While settlement demand letters “do not automatically establish the
amount in controversy for purposes of diversity jurisdiction,” courts “analyze[ ]
whether demand letters merely ‘reflect puffing and posturing,’ or whether they
provide ‘specific information to support the plaintiffs claim for damages’ and
thus offer a ‘reasonable assessment of the value of [the] claim.” Lamb v. State
Farm Fire Mut. Auto Ins. Co., No. 3:10-cv-615-J-32JRK, 2010 U.S. Dist. LEXIS
143298, at *5, *8 (M.D. Fla. November 5, 2010). While the threat of a $2,000,000
damages claim is clear puffery in this case, the offer to settle for $50,000 seems
less so. “The letter is evidence of [the plaintiffs] view of the amount in
controversy, and that view is relevant in deciding the Motion to Remand.” Mick
v. De Vilbiss Air Power Co., No. 6:10-cv-1390-Orl-28GJK, 2010 U.S. Dist. LEXIS
136246, at *6 (M.D. Fla. Nov. 14, 2010). However, given that the settlement
offer equals two-thirds of the requisite amount in controversy and, even then, is
built on a vague and speculative foundation, the letter does not support USAA’s
argument that the amount in controversy exceeds $75,000.

The Civil Remedy Notice (Doc. 1-6) provided by USAA is equally
unhelpful. This document echoes the pre-suit demand letter in its injury
description and claim for the policy limits. The high level of uncertainty
regarding the amount in controversy must therefore be resolved in favor of
remand. See City of Vestavia Hills v. Gen. Fid. Ins. Co., 676 F.3d 1310, 13138

(11th Cir. 2012) (“Indeed, all doubts about jurisdiction should be resolved in

 

 
Case 6:20-cv-02373-JA-LRH Document17 Filed 02/05/21 Page 5 of 5 PagelD 211

 

III.

favor of remand to state court.” (quoting Univ. of S. Ala. v. Am. Tobacco Co.,

168 F.3d 405, 411 (11th Cir. 1999))).

Conclusion

In accordance with the foregoing, it is ORDERED as follows:

1. Plaintiffs Motion for Remand (Doc. 14) is GRANTED.

2. This case is hereby REMANDED to the Circuit Court of the Ninth
Judicial Circuit, in and for Orange County, Florida, Case No. 2020-CA-
9333-0.

3. After remand of the case, the Clerk shall close this file.

 

Prva
DONE and ORDERED in Orlando, Flerida; Februar 32021.
_ C—_..
//JOHN ANTOON II

United States District Judge

Copies furnished to:
Counsel of Record

 
